EXAMINER’S COMMENTS/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on March 4, 2021. 
Receipt and entry of the amended title, abstract, and claims filed on March 4, 2021 are acknowledged. 
The amended abstract filed on March 4, 2021 has not been filed on a separate sheet of paper and is therefore provided by the examiner on a separate sheet of paper attached hereto.
Claims 1 through 4, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest a system for extracting oxygen from a liquid where the system specifically includes a separator configured to allow a liquid to pass lengthwise therethrough and produce a liquid mixture with at least a portion of oxygen removed from the liquid, the separator comprising, in combination, a tube having a wall surrounding an interior portion of the tube where the tube has at least one aperture formed in the wall, at least one magnet positioned adjacently to the at least one aperture, the at least one magnet having a north pole end and a south pole end, a magnetic field gradient formed between the north and south pole ends of the at least one magnet and extending into an interior portion of the tube, and a storage tank fluidly coupled to the at least one aperture and configured to store the at least a portion of oxygen removed from the liquid via the separator as recited in base claim 1 of the instant application.

The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763